Citation Nr: 0929403	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-30 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1970 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The Veteran had a hearing before the Board in 
April 2009 and the transcript is of record.

The RO received additional evidence from the Veteran in April 
2009, before the file was sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the evidence submitted was accompanied with a 
waiver of local jurisdictional review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges he has suffered from painful knees since 
his military service.  He indicates he was a paratrooper in 
Germany and made approximately 35 jumps during his military 
service.  The Veteran further alleges he injured himself 
during his last jump in 1973 when he twisted his left leg, to 
include his knee and foot, and he heard something pop.  He 
indicates he was treated at the Air Force Base Hospital in 
Wiesbaden, Germany, and was on crutches for one week.  

The Veteran's service treatment records do not indicate any 
continuous complaints or treatment for knee pain, but his 
April 1973 separation examination notes a left foot injury in 
April 1973.  No details are indicated with regard to the 
injury, but rather the examination report merely notes x-rays 
were within normal limits and the Veteran still complains of 
minimal tenderness due to muscle strain that is healing.  

The service treatment records confirm the Veteran had some 
sort of injury at least involving his left foot and the 
Veteran separated from the military with complaints of 
tenderness.  

The Veteran's claim is primarily based on this 1973 injury as 
well as the sheer amount of jumps he performed in the 
military as a paratrooper.  The RO should, therefore, obtain 
the Veteran's personnel records, to confirm the Veteran's MOS 
and frequency of parachute jumps.  The RO should also make 
efforts to obtain the Veteran's hospitalization records from 
the Air Force Base Hospital in Wiesbaden, Germany.  During 
the Veteran's hearing before the Board, he recollected his 
hospitalization was around January or February 1973.  The 
Veteran's separation examination, however, notes an April 
1973 left foot injury.  Record searches should encompass all 
of these identified dates.  The RO should make all necessary 
efforts to ensure the record is complete.

During his hearing before the Board, the Veteran further 
identified private physicians who have been treating him for 
his left knee pain.  The Veteran submitted some of these 
documents from Dr. Walla, the Veteran's private orthopedic 
surgeon, but it is unclear whether the VA has all pertinent 
medical records.  Since it is necessary to remand this claim 
for other reasons, the RO should also take this opportunity 
to ask the Veteran to identify the names and contact 
information for all private doctors who have treated the 
Veteran for his bilateral knee pain since separation from the 
military.  These records should then be requested to the 
extent possible. 

The Board further notes the Veteran was afforded a VA 
examination in January 2008.  At that time, the examiner 
found no compelling medical evidence suggesting a nexus 
between the Veteran's bilateral knee conditions and his 
military service.  The examiner's opinion, however, is based 
on incomplete information as explained above.  The RO should 
review any additional evidence received on remand.  If this 
additional evidence corroborates his assertion that he 
injured his knees during service, the claims file should be 
forwarded to the examiner that conducted the January 2008 for 
a supplemental opinion.  

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to identify any and 
all private physicians who provided 
treatment for his bilateral knees, to 
include Dr. Walla and Dr. Tempelmeyer and 
to complete release forms authorizing VA 
to request his treatment records from any 
identified physician.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

2.  The RO should ask the National 
Personnel Records Center (NPRC) to provide 
the Veteran's personnel records for his 
entire period of service. Any negative 
responses should be documented in the 
file.

3.  Obtain any and all medical and 
hospitalization records for the 
appellant's knee and/or foot injuries from 
Wiesbaden Air Force Base Hospital from the 
time period from January 1973 to June 
1973. These records should be request from 
the NPRC, requesting that a search be 
conducted of the inpatient clinical 
records for the relevant time period. Any 
negative responses should be documented in 
the file.

4.  If additional evidence is submitted 
corroborating the Veteran's complaints of 
in-service injury to his knees, return the 
Veteran's claims file to the same examiner 
who saw him in 2008.  If that physician is 
not available, the medical center is free 
to assign the case to any available medical 
professional.  If the physician asked to 
provide the opinion feels it is necessary 
to physically examine the Veteran, then he 
should be scheduled for an examination.

The assigned physician should provide an 
opinion as to whether it is at least as 
likely as not that any current bilateral 
knees disabilities are related to the 
Veteran's activities as a parachutist in 
the military, to include the specific 1973 
injury.  The claims folder must be reviewed 
by the examiner and the examiner should 
provide a complete rationale for any 
opinion given without resorting to 
speculation resolving any conflicting 
medical opinions rendered, specifically 
that of the January 2008 examiner. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

5.  After the above is complete, 
readjudicate the appellant's claims. If 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the appellant and his representative, 
and they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

